Citation Nr: 1744053	
Decision Date: 10/02/17    Archive Date: 10/13/17

DOCKET NO.  09-40 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for hepatitis C claimed as the result of lack of treatment by VA and/or a 2003 colonoscopy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to December 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Houston, Texas. 

In June 2012, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript is associated with the records.

The Board remanded the issues on appeal in January 2014 and September 2016 for further development.   


FINDINGS OF FACT

1.  The Veteran's hepatitis C did not originate in service or until many years after service and is not otherwise shown to be related to service.

2.  The Veteran does not have an additional disability, specifically hepatitis C, that was proximately caused by any error in judgment, carelessness, negligence, or similar instance of fault on the part of VA, or an event that was not reasonably foreseeable as a result of VA medical treatment, to include treatment at the Audie Murphy VA Medical Center (VAMC) and a 2003 colonoscopy.




CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for VA treatment of hepatitis C have not been met. 38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §3.102, 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5103, 5103(a); 38 C.F.R. §§ 3.159(b) and (c), 3.326(a).

The duty to notify has been met.  See April 2008 VCAA correspondence, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor his representative has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Court) has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran..."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

VA also has a duty to assist a veteran in the development of claims.  That duty includes assisting a claimant in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The RO obtained the Veteran's VA medical, private treatment, service treatment, and Social Security Administration (SSA) records.

In a May 8, 2017 letter, the RO informed the Veteran that the RO contacted the San Antonio VAMC on September 30, 2016 and the VAMC's response was that "[n]o informed consent documents [were] located in Vista imaging system for 2003 procedure."  The RO found that the record could not be located and was unavailable for review.  After reviewing the RO's decision development efforts, the Board finds that further efforts to obtain the referenced VA records would be futile.

A VA hepatitis examination was conducted in April 2017.  The VA examiner rendered appropriate diagnoses and evaluations consistent with the evidence of record.  See Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  Id. 

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  The Board finds that the RO has substantially complied with prior remand instructions. 

In sum, VA satisfied its duties to notify and assist.  No prejudice has been alleged or shown due to any possible defects, as any errors were not harmful to the essential fairness of the proceedings, and no further development would be reasonably likely to aid in substantiating the claim.  The Veteran has had ample opportunity to participate in the adjudication, and the Board may issue a decision on the merits.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). Service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran has proposed a number of theories as to how he contracted hepatitis C during service, including exposure to human blood from air-gun injections.  The Veteran also asserted that he contracted hepatitis C from exposure to human blood in service.  

The Veteran's service treatment records are negative for any diagnoses or treatment for hepatitis C or any type of liver problems.  In a January 27, 1969 Evaluation for Induction, the physician noted that the Veteran had passive aggressive personality with a history of drug use and recommended that the Veteran not be given a medical MOS.  In a January 27, 1969 Report of Drug Addicts, the Veteran reported using heroin, peyote, LSD, amphetamines, marijuana, and opium over a period of three years.  In a January 27, 1969 Report of Medical History, the physician noted that the Veteran took heroin, peyote, LSD, amphetamines, marijuana, and opium.  There is no specific evidence in the service treatment records that confirms or contradicts that the Veteran received inoculations via an air-gun injection.  

At a December 1970 separation examination, the Veteran reported that his health had not changed since his January 1969 physical.  No diagnosis or treatment for hepatitis C or any other liver problem was noted during the Veteran's separation exam.

Post service VA treatment records show a history of substance and alcohol abuse, including injecting heroin and cocaine.  In a February 2002 consult, the Veteran reported that he stopped injecting heroin and cocaine in 1984, but admitted continued alcohol abuse.   

In August 2002 the Veteran was diagnosed with hepatitis C.  The VA physician informed the Veteran that he had hepatitis for over 30 years and it had become active in 2002.  The VA physician did not give an opinion as to the etiology of the Veteran's hepatitis C.  Subsequent treatment records document continued treatment for the disease. 

In November 2008, the Veteran submitted a statement in which he alleged that he was exposed to blood during a homicide in Vietnam.  The Veteran testified in June 2012 that while in Vietnam "these guys were drunk.  They had an argument and one guy killed the other guy, and there was blood...I was right behind the senior medic when they went in the room.  And this - he had blood all over everybody."  

In June 2012 the Veteran testified that he was inoculated with an air-gun when he entered service.  He stated that he did not bleed at the time of inoculation. In a June 2012 hearing, the Veteran testified that physicians at Audie Murphy VAMC refused to treat his hepatitis C on more than one occasion.  He reported seeking treatment at the VA after being sober for a year and a half but he was refused treatment because of this depression.  He testified that due to the VA not giving care for his hepatitis C it progressed faster than it would have with care.  The Veteran also testified that his hepatitis C got worse and he was secretly drugged and forced to take drugs.  

In an April 2015 VA hepatitis examination report, the examiner specifically indicated that he had reviewed the Veteran's service treatment records, private medical records from University Hospital, and Audie Murphy VA treatment records and confirmed the diagnosis of hepatitis C.  The Veteran contended that he contracted Hepatitis C as a result of exposure to blood while being inoculated with an air gun.  The examiner opined that due to the Veteran's intravenous drug abuse prior to and after service, and "the fact that the primary route of transmission for hepatitis C in the developed world is intravenous drug use, it is less likely than not that the Veteran contracted hepatitis C through immunization shots during service."  The examiner also based his opinion on medical literature which discussed the relationship between hepatitis C and air-gun inoculations.  The examiner also considered the Veteran's contention that he contracted Hepatitis C as a result of exposure to human blood.  The examiner opined that it is less likely than not that the Veteran contracted hepatitis C through his in service exposure to human blood based on the Veteran's pre-service and post service intravenous drug abuse, and the fact that the primary route of transmission in the developed world for hepatitis C is intravenous drug use. 

Analysis 

The Veteran contends that his hepatitis C was caused by exposure to human blood from the air-gun injections in service and/or exposure to human blood in service.

The Board notes that medically recognized risk factors for hepatitis C include:  (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02), dated April 17, 2001.

According to VA Fast Letter 04-13 (June 29, 2004), although transmission of hepatitis C through air gun injection is biologically plausible, there have been no case reports of the disease being transmitted by such means.  The mere possibility of such a relationship is insufficient to warrant a grant of the claim.  See 38 C .F.R. § 3.102 (finding that reasonable doubt does not include resort to speculation or remote possibility); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (stating that the term "possibility" also implies that it "may not be possible" and it is too speculative to establish a nexus).  

The Board notes that the Veteran's immunization records do not report the means of inoculation, even assuming that in the Veteran's case jet air guns were used, there is no medical evidence in service that the Veteran developed hepatitis C from the inoculation events.  Additionally, there is no medical opinion of record indicating that the Veteran's hepatitis C resulted from air-gun injections during service.  In fact, the April 2015 VA examiner opined that it is less likely than not that the Veteran's hepatitis C was caused by or a result of in-service air gun injections.  In rendering this opinion the examiner discussed factors such as chronic alcoholism and intravenous heroin and cocaine use which increase the risk of contracting hepatitis C.  The examiner also based his opinion on medical literature which discussed the relationship between hepatitis C and air-gun inoculations.  There is no positive medical opinion on file, thus, the weight of the medical evidence is against the hepatitis C being caused by or resulting from any air-gun injections during service or from any other event.  

Although the Veteran asserts that his current hepatitis C is related to air-gun inoculations received in service, as a layperson with no demonstrated expertise concerning the etiology of hepatitis C, his assertions concerning such etiology may not be afforded more than minimal probative value.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board affords more probative value to the April 2015 VA examiner's opinion as it was based on a review of the pertinent medical history from the claims file, the Veteran's exposure to such risk factors, and of pertinent medical literature relating to any potential relationship between hepatitis C and air-gun inoculations.  The Board also points out that the examiner unlike the Veteran has medical training, education and experience. 

The medical evidence is against finding that the blood exposure and caused the Veteran's hepatitis C; because the evidence support a finding that the Veteran's hepatitis C was likely caused by his intravenous drug use.  Additionally, the April 2015 examiner's opinions that the hepatitis C was caused by the Veteran's drug habit are highly probative because the examiner considered the medical evidence of record as well as medical literature.

The Board has considered the Veteran's lay statements but finds that the Veteran lacks sufficient medical expertise to determine the etiology of his hepatitis C.  See Jandreau, 492 F.3d at 1376-77.  The Board finds the Veteran's account of his diagnosis of hepatitis to lack credibility.  His account is contradicted by the medical evidence and medical literature regarding the transmission of hepatitis C.  Given the evidence against a finding that the Veteran's hepatitis C was caused by exposure to human blood in service, the preponderance of the evidence is against the claim, and the appeal is denied. 

In sum, the Board finds that the Veteran's hepatitis C did not become manifest in service or for many years thereafter and the weight of the evidence is against a finding that the disease is otherwise related to service.  Thus, the preponderance of the evidence is against this claim and it must be denied.  38 C.F.R. § 3.303; Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107 (b).  Because, however, there is not an approximate balance of evidence, that rule is not applicable in this case.

III. 38 U.S.C.A. § 1151 

When a veteran suffers additional disability as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service connected.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358 (a).  For claims, as here, filed on or after October 1, 1997, the Veteran must show that the VA treatment in question resulted in additional disability and, further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151; see VAOPGCPREC 40-97 (Dec. 31, 1997). 

In determining whether additional disability exists, the Veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other incident in which the claimed disease or injury was sustained (i.e., medical examination, training and rehabilitation services, or work therapy), is compared to his condition after such treatment, examination or program has stopped.  See 38 C.F.R. § 3.361 (b).

Provided that additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability.  See 38 C.F.R. § 3.361 (c)(1).  Furthermore, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown either that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the medical treatment at issue without the Veteran's informed consent.  See 38 C.F.R. § 3.361 (d)(1). 

Proximate cause may also be established where the Veteran's additional disability was an event not reasonably foreseeable; a determination based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32  (2016)).  See 38 C.F.R. § 3.361 (d)(2).

Determinations as to whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent. 38 C.F.R. § 3.361 (d)(1).  Failure to advise a patient of a foreseeable risk can be considered a minor, immaterial deviation under the regulation if a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk.  See McNair v. Shinseki, 25 Vet. App. 98 (2011).

Lastly, the Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 36 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may also weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

(i) Colonoscopy

The Veteran contends that his hepatitis C was caused as a result of a colonoscopy performed by VA in 2003. 

In an August 2002 primary care note, the Veteran's VA primary care doctor diagnosed the Veteran with hepatitis C.  At that time Dr. Portman noted that the Veteran admitted to alcoholism.  The Veteran was instructed to abstain from alcohol and attend Alcoholics Anonymous.  He was scheduled for a return visit in 6 months.

A November 2003 gastroenterology note, confirms that the Veteran underwent a colonoscopy and findings were normal.   There is no record from the November 2003 colonoscopy procedure.  In May 2017, the RO informed the Veteran that it was unable to locate records from November 2003 colonoscopy procedure because no "Vista imaging" was found in the file. 

In June 2012, the Veteran testified that he was tested for hepatitis C at Audie Murphy VA Medical Center (VAMC) in the late 1980s.  He also testified that he was found negative for hepatitis C in 2001 and first learned that he had hepatitis C one to two months after his 2003 colonoscopy.  He stated that after his colonoscopy, he was informed that he had had hepatitis C for over 30 years and that it had recently become active.

In an April 2017 VA examination, the Veteran's hepatitis was noted to be resolved.  The Veteran had no signs or symptoms attributed to chronic hepatitis C.  The examiner noted that the Veteran's risk factor for hepatitis C was intravenous drug use or intranasal cocaine use.  The Veteran reported no incapacitating episodes in the past 12 months.  The Veteran was determined to be cured in 2012.  

In a May 2017 medical opinion, the examiner reported reviewing the Veteran's claims file, VA treatment records, military enlistment examination, DD-214 and military service treatment records.  The examiner noted that in August 2002 a VA physician diagnosed the Veteran with hepatitis C and counseled the Veteran about a mandatory cessation of alcohol prior to beginning treatment.  The examiner noted that the Veteran's hepatitis C diagnosis preceded his colonoscopy performed at the VA hospital in 2003.  The examiner opined, after reviewing conflicting medical evidence, that the Veteran's hepatitis C is less likely than not the result of the 2003 colonoscopy.  

Analysis 

The Veteran contends that his 2003 colonoscopy caused his hepatitis C.  

The record shows that the Veteran was first diagnosed with hepatitis C in August 2002.  Although in June 2012, the Veteran testified that he first found out he had hepatitis C one or two months after his 2003 colonoscopy this testimony is directly contradicted by the medical evidence and thus lacks credibility.  It is unclear what the Veteran meant by testifying that the VA physician told him that the hepatitis C became only active after the colonoscopy, but the record clearly shows the hepatitis C was present before the colonoscopy.  

The Board finds that the Veteran's reported history of being diagnosed with hepatitis C after his 2003 colonoscopy is not credible. (See Buchanan, 451 F.3d at 1331 and Caluza, 7 Vet. App.  at 498).  Although the Veteran reports he was not diagnosed with hepatitis C until after his 2003 colonoscopy.  The Board finds this statement is at odds with the contents of the treatment records which document that the Veteran was initially diagnosed with hepatitis C in August 2002.  In short, the Board finds the Veteran's testimony that his hepatitis C was caused by a 2003 colonoscopy procedure lacks credibility in light of the completely negative VA treatment records.

In a May 2017 VA examination, examiner reviewed the conflicting medical evidence and opined that the Veteran's hepatitis C was less likely than not the result of the 2003 colonoscopy because the Veteran was already diagnosed with hepatitis C infection in 2002.  The Board finds this opinion highly probative because it was rendered by a competent medical provider after review of the Veteran's claims file, and is supported by the Veteran's actual medical history.   

The Board finds that the Veteran did not experience any additional disability due to the November 2003 colonoscopy because his hepatitis C existed before the procedure.  The Veteran was initially diagnosed with hepatitis C in August 2002, over a year before the colonoscopy.  Further, the Veteran reported that in November 2003, the VA physician informed him that he had inactive hepatitis C for about thirty years; well before his colonoscopy.  Therefore, the Board finds that the 2003 colonoscopy did not cause an additional disability, including hepatitis C. 

(ii) VA treatment

The Veteran contends that the Audie Murphy VAMC caused an additional disability when the facility refused to provide treatment for his hepatitis C.  

In an August 2002 VA primary care note, the VA physician diagnosed the Veteran with hepatitis C.  At that time, the VA physician noted that the Veteran admitted to alcoholism and denied depression.  The Veteran was instructed to not use alcohol and to attend Alcoholics Anonymous.  He was scheduled for a return visit in 6 months.

In a May 2003 hepatology clinic note, a VA doctor advised the Veteran to abstain from alcohol and he was provided information about hepatitis C.  The Veteran reported drinking a 6 pack of beer daily.

A July 2003 hepatology clinic note indicates that the Veteran was seen for chronic hepatitis C.  The physician noted that that Veteran was a "heavy drinker" and counseled the Veteran about "mandatory alcohol cessation prior to initiating treatment for hepatitis C." 

In an October 2003 primary care note, a VA physician assessed the Veteran for chronic hepatitis C.  The Veteran was advised to stop drinking alcohol and was scheduled for a follow up appointment in 6 months. 

In a January 2004 hepatology clinic note, the Veteran reported feeling depressed because he could not find work.  He reported that he was never diagnosed with depression.  A higher dosage of medication was discussed in order to help the Veteran's depression.  The Veteran also noted that he had quit drinking three months prior. 

In a May 2004 hepatology clinic note, the Veteran was seen for chronic hepatitis C.  The VA doctor reported that the Veteran had begun drinking again.  The Veteran was counseled that he should abstain from alcohol permanently.  

In an August 2004 hepatology clinic note, the Veteran reported that because he had been out of work for 2 weeks he became depressed, and had begun drinking again.  At the time of his appointment, he was drinking a 6 pack of beer a day.  

In a March 2005 hepatology clinic note, the Veteran had abstained from alcohol for nearly 2 months.  It was also noted that the Veteran was depressed. 

In March 2006, the Veteran was seen at the hepatology clinic.  He did not receive treatment due to alcohol use and his occupation.  The VA doctor told the Veteran to remain abstinent from alcohol for 3 months. 

In a May 2007 hepatology clinic note, the Veteran was seen for "chronic hepatitis C with worsening fatigue and depression with frequent thoughts of suicide but no plans."  The VA doctor reported that the Veteran was not treated for his hepatitis C due to his alcohol use.  

In a December 2007 physician note, the Veteran was seen for chronic hepatitis C.  He was "markedly more depressed saying he want[ed] to kill himself."  He reported that he had not had a drink for at least a year.  The VA doctor indicated that the Veteran's chronic hepatitis C would not be treated "due to social and depressive issues." 

In March 2008, the Veteran submitted a statement where he alleged that the staff of Audie Murphy VAMC refused to treat him for his hepatitis C even though he had been diagnosed many years ago.  He wrote "No medication, [or] other treatment was offered for this condition until the last few weeks." 

In a June 2008 letter to U.S. Senator Kay Bailey Hutchinson, the Center Director of Audie Murphy VAMC, wrote that 

"The medicine used in the treatment of hepatitis C can have serious side effects.  These include exacerbation of depression, psychosis, and increased risk for suicide... As a result it is the standard of care for Hepatitis Specialty Clinics to consider active depression, psychosis, suicide ideation and active alcohol use to be a contraindication for initiation or continuation of such therapies until the psychiatric condition has been treated and the alcohol has been discontinued.  [The Veteran] has been followed by our Hepatitis Clinic since 2003.  Review of his records reveals adequate documentation of ongoing use of alcohol of significant amounts...persistent depression, episodes of suicide thoughts and even a homicidal threat against our Hepatitis Clinic Psychiatrist.  Thus he is not a candidate for hepatitis C pharmacotherapy."

In October 2010 on the Veteran's Form 9, he wrote "the VA gave me hepatitis C."

In June 2012 the Veteran testified that Audie Murphy VAMC refused to treat his hepatitis C on more than one occasion.  He acknowledged that he was an alcoholic but reported that he sought treatment for his hepatitis C after a year-and a-half of sobriety.  "I called Audie Murphy got an appointment showed up.  She asked [the VA doctor] said, "How long has it been?" About a year-and a half [she said] I don't believe you." [I said] "Test me."  So, I gave blood and came back in a month.  "I'm not going to treat you.  You're depressed.""  The Veteran also testified that his hepatitis worsened and he was secretly drugged and forced to take drugs.  He testified that due to the VA not giving care for his hepatitis C it progressed faster than it would have with care. 

In April 2015, the Veteran underwent a VA medical examination to determine whether the VA violated 38 U.S.C.A. § 1151.  The examiner reviewed the claims file and noted that the Veteran reported that he was diagnosed with hepatitis C in 2002.  The examiner also noted that the VA treatment records from 2006 and 2007 show that the Veteran was abusing alcohol at the time, which was a contraindication for starting treatment.  The examiner indicated that the private treatment records from August 2011 through May 2013 show that the Veteran stopped using alcohol and was mentally stable prior to starting treatment for his hepatitis C.  The examiner opined that it was less likely than not that the veteran sustained an additional disability caused by the lack of VA treatment for hepatitis C, or that any additional disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on VA's part.

Analysis 

The Veteran contends that the Audie Murphy VAMC caused an additional disability when the facility refused to provide treatment for his hepatitis C.  

In a June 2008 letter to U.S. Senator Kay Bailey Hutchinson, the Center Director of Audie Murphy VAMC explained that due to the serious side effects (exacerbation of depression and psychosis, and increased risk for suicide) it is Audie Murphy Hepatitis Treatment Center's policy to not treat an individual who has consumed alcohol or has uncontrolled depression.  The Center Director explained that because the Veteran had been consuming alcohol and had uncontrolled depression, he was not treated for his chronic hepatitis C.  In other words the standard of cause in such cases is that treatment for hepatitis C is contraindicated. 

The Veteran was diagnosed with hepatitis C in August 2002.  Additional VA medical records from 2002 confirm that the Veteran neither ceased his alcohol consumption nor had controlled depression.  

In 2003, the Veteran was seen twice by the VA hepatology clinic where he reported that he continued to drink alcohol.  He was informed on each occasion of the necessity to stop drinking alcohol prior to his receiving treatment for hepatitis C.  During 2003, the Veteran was seen by his primary care physician, who also encouraged the Veteran to stop drinking alcohol in order begin treatment for his hepatitis C and recommended he attend Alcoholics Anonymous.

The Veteran was initially treated for depression in January 2004.  He stated at that time that he had not consumed alcohol for three months.  However, during his May and August 2004 appointments at the VA hepatology clinic, the Veteran indicated that he was still drinking alcohol.  In August 2004, he described consuming a six pack of beer each day.

In a March 2005 hepatology clinic note, the Veteran reported that he had been abstinent from alcohol for nearly 2 months.  However, the VA doctor noted that the Veteran was depressed.  

In a 2006 hepatology clinic note, the VA doctor wrote that the Veteran did not receive treatment for hepatitis C due to alcohol consumption.

In May and December 2007 hepatology clinic notes, the Veteran was denied treatment for his chronic hepatitis C primarily because his depression and suicidal ideations were uncontrolled. 

In March 2008, the Veteran submitted a statement in which he alleged that VA "staff refused to treat me for [hepatitis C] even though they had diagnosed the condition many years ago."  In October 2010, the Veteran wrote in his substantive appeal that "the VA gave me hepatitis C."  

The Veteran received treatment at the University of Texas Medical Center in August 2011.  An August 2011 record shows that the Veteran had stopped using alcohol 6 and half years prior and was mentally stable before he was started on treatment for hepatitis C.

In a June 2012 hearing, the Veteran testified that physicians at Audie Murphy VAMC refused to treat his hepatitis C on more than one occasion.  He reported seeking treatment at the VA after being sober for a year and a half but he was refused treatment because of this depression.  He testified that due to the VA not giving care for his hepatitis C it progressed faster than it would have with care.  The Veteran also testified that his hepatitis C got worse and he was secretly drugged and forced to take drugs.  

Review of VA treatment records reveal that from 2002 to 2007 the Veteran was not treated for hepatitis C because the Veteran was either abusing alcohol or had uncontrolled depression, both of which are contraindications for starting treatment. 

The Board finds that the Veteran's account of his sobriety to lack credibility, to include statements that he was secretly drugged and forced to take drugs.  His account is contradicted by the accounts he gave to his treating physicians when he was not seeking compensation for hepatitis C.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, while the Board finds that the Veteran's reports that VA refused to treat his hepatitis C to be true, it also finds that VA had sound medical reasons for this decision.  The record shows that there treatment could not begin while the Veteran was either abusing alcohol or had uncontrolled depression.  He did not cease abusing alcohol and have controlled depression from 2002 to 2007, when he was receiving treatment by VA.  Therefore, the Board finds that no error in judgment, carelessness, negligence, or similar instance of fault on the part of VA, or an event not reasonably foreseeable as a result of VA medical treatment, caused or worsened the Veteran's hepatitis C.  As explained by the VAMC Director, the standard of VA medical care required certain criteria before treatment of the hepatitis C could begin and the Veteran did not meet those criteria. 

As the Veteran had not ceased in the use of alcohol and his depression was not under control for the period of 2002 through 2007 when he was receiving treatment by the VA, the Board finds that no carelessness and negligence by the Audie Murphy VAMC caused or worsened the Veteran's hepatitis C.  

VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is not applicable because the preponderance of the evidence is against the Veteran's claims.  38 U.S.C.A. § 5107 (b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for hepatitis C is denied.



_________________________________________________
KELLI A. KORDICH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


